Citation Nr: 0737337	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-34 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse





ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1948 to 
December 1948 and from August 1950 to June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in October 2007; a 
transcript of that hearing is associated with the claims 
folder.

The Board granted a motion to advance the appellant's case on 
the docket in October 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

First, with respect to the veteran's claim of entitlement to 
service connection for bilateral hearing loss, the Board 
observes that there is no current competent medical evidence 
of record which demonstrates that the veteran has hearing 
loss as defined by VA.  See 38 C.F.R. § 3.385 (2007).  See 
also Hensley v. Brown, 5 Vet. App. 155 (1993).  Although the 
claims folder contains a February 2004 audiological 
evaluation from Miracle Ear, the findings were reported in 
chart format, which the Board is prohibited from 
interpreting.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
The veteran, however, testified at the October 2007 Board 
hearing that he underwent audiological testing at Sears 
approximately ten years ago as well as at the New Port Richey 
VA Outpatient Clinic in 2006.  He indicated that he still had 
a copy of the Sears hearing test at home.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In the present case, the Board has identified 
outstanding VA records which are pertinent to the current 
claim on appeal because such records may demonstrate that the 
veteran has a current hearing loss disability.  As such, VA 
must undertake reasonable efforts to acquire such documents 
as these records may be material to his claim.  See 38 
U.S.C.A. § 5103A(b) (West 2002).

The veteran contends that he had tinnitus beginning in 
service which has continued through the present.  Although 
competent to testify regarding the presence of tinnitus and 
the duration of his symptomatology, the Board notes that the 
veteran is not competent to provide an opinion regarding the 
etiology of his tinnitus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Rather, in determining whether there is a 
nexus to service the Board must rely upon the conclusions of 
trained medical personnel.  Id.  See also Allday v. Brown, 7 
Vet. App. 517 (1995).  Therefore, while the Board 
acknowledges the veteran's own statements that his tinnitus 
is linked to his active service, such evidence is 
insufficient to grant service connection.  

However, given the veteran's competent testimony regarding a 
continuity of symptomatology (ringing in the ears) since 
service, the Board finds that additional medical evidence is 
needed to determine whether the veteran's current tinnitus is 
related to active duty service, including any in-service 
noise exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4) (2007).  See also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).  
Specifically, a remand is necessary to obtain a VA 
examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the New Port Richey VA Outpatient Clinic 
for the period from January 1, 2006, 
through the present.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the agency of original jurisdiction (AOJ) 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.  Contact the veteran and request that 
he provide a copy of the audiological 
testing he underwent at Sears 
approximately ten years ago. 

3.  After all outstanding records have 
been associated with the claims folder, 
schedule the veteran for a VA examination 
for the purpose of ascertaining the 
etiology of any current hearing loss and 
tinnitus.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
whether the veteran has tinnitus and/or a 
current hearing loss disability in either 
ear, and provide an opinion as to whether 
any current hearing loss disability or 
tinnitus is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
military service to include any reported 
in-service noise exposure.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has a 
hearing loss disability or tinnitus that 
is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  




CONTINUED ON NEXT PAGE...

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



